IN THE MATTER OF THE PETITION                                                            *     IN THE
FOR REINSTATEMENT OF
DEBRA LEE ACKERMAN                                                                       *     COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                         *     OF MARYLAND

                                                                                         *     Misc. Docket AG No. 87

                                                                                         *     September Term, 2020

                                                                             ORDER

          Upon consideration of the Petition for Reinstatement and Bar Counsel’s Consent to

Petition for Reinstatement, filed in the above-captioned case, it is this 3rd day of May,

2021,


          ORDERED, that the Petition be, and the same hereby is, GRANTED; and it is

further


          ORDERED, by the Court of Appeals of Maryland, that, effective May 10, 2021,

Debra Lee Ackerman is reinstated as a member of the Bar of Maryland; and it is further



          ORDERED, that, on May 10, 2021, the Clerk of the Court shall replace the name

Debra Lee Ackerman upon the register of attorneys entitled to practice law in this State

and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all

judicial tribunals in this State.
        Pursuant to Maryland Uniform Electronic Legal Materials Act
        (§§ 10-1601 et seq. of the State Government Article) this document
        is authentic.




                                                                              /s/ Robert N. McDonald
                                                   2021-05-03 09:22-04:00
                                                                                    Senior Judge
        Suzanne C. Johnson, Clerk